Citation Nr: 0000739	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO. 99-19 475	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals (Board) August 1960 decision 
that denied the claim of entitlement to service connection by 
aggravation for a psychophysiologic central nervous system 
reaction.

2.  Whether there was CUE in a January 1962 Board decision 
which denied the claim of entitlement to service connection 
by aggravation for a psychophysiologic central nervous system 
reaction, manifested by a tendency toward excessive sleeping.


REPRESENTATION

Moving party represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The moving party served on active duty from April 1954 to 
August 1957.

This case comes before the Board on motion by the moving 
party alleging CUE in a September 1959 Regional Office (RO) 
rating decision.  In July 1999, the RO correctly informed the 
moving party that they did not have jurisdiction to determine 
CUE in rating determinations superceded by Board 
determinations.  See Duran v. Brown, 7 Vet. App. 216, 223-24 
(1994).  Under 38 C.F.R. § 20.1104 (1999), when a 
determination of a rating decision is affirmed by decision of 
the Board, the rating decision is "subsumed" by the Board 
decision.  Thus, in October 1999, the moving party's 
representative requested review of the Board decisions dated 
August 1960 and January 1962 based on CUE.

In December 1999, there was some confusion over the moving 
party's representation before the Board.  The moving party 
clarified his proper representative that month.  Accordingly, 
the Board may proceed with the adjudication of these claims.

In a June 1999 communication the moving party filed what he 
termed a "notice of disagreement" with the May 1999 rating 
determination by the RO.  In that determination, the RO held 
that it did not have jurisdiction to review a rating action 
subsumed by subsequent decisions of the Board.  Subsequently, 
as noted above, the moving party and his representative 
entered pleadings alleging CUE in Board determinations that 
are the subject of this determination.   The Board further 
notes that the moving party requested a regional office 
hearing in conjunction with his June 1999 "notice of 
disagreement."  This hearing request was clearly in the 
context of a challenge to the RO's determination that it did 
not have jurisdiction to review the 1959 rating determination 
on the basis of CUE.  The moving party and his representative 
were subsequently provided the regulations governing 
challenges of the Board decisions on the basis of CUE.  Those 
regulations expressly provide that a request for a hearing 
with the Board in a CUE motion must be filed with the Board.  
38 C.F.R. § 20.1405(c) (1999).  Accordingly, the Board finds 
that there is no motion for a hearing before the Board on a 
CUE motion pending at this time.  Further, even assuming the 
very dubious theory that the June 1999 communication could be 
construed as such a motion, the Board finds that no "good 
cause" has been set forth as to why a hearing is necessary 
to present argument in this matter that could not be 
presented in writing by the moving party or his 
representative.  38 C.F.R. § 20.1405(c).  


FINDINGS OF FACT

1.  In August 1960, the Board denied the claim of entitlement 
to service connection by aggravation for a psychophysiologic 
central nervous system reaction.

2.  In January 1962, the Board denied the claim of 
entitlement to service connection by aggravation for a 
psychophysiologic central nervous system reaction, manifested 
by a tendency toward excessive sleeping.

3.  The Board's decisions of August 1960 and January 1962 
were supported by evidence then of record, and it is not 
shown that the applicable statutory and regulatory provisions 
existing at these times were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's August 1960 and January 1962 decisions do not 
contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998) and 38 C.F.R. §§ 
20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service medical records reveal that narcolepsy was diagnosed 
in May 1955.  Upon psychiatric examination in August 1955, 
the moving party reported a history of falling asleep during 
the day since approximately age 15.  The examiner at that 
time felt that the moving party's sleeping was a neurotic 
trait of character, rather than a symptom of narcolepsy.

In a September 1959 rating decision, the RO denied the moving 
party's claim for service connection for sleeping sickness.  
The RO noted that the moving party had reported a pre-service 
history of the symptoms of sleeping sickness.  Service 
connection for sleeping sickness was denied on the basis that 
it had existed before service and had not been aggravated by 
service.

In September and October 1959, the moving party submitted 
several lay statements. Service associates, college 
classmates, and a college professor described his symptoms of 
sleeping during the day.  Following a VA examination in April 
1960, a psychophysiologic central nervous system reaction, 
manifested by a tendency toward excessive sleeping, was 
diagnosed.

In an August 1960 decision, the Board denied the claim for 
service connection for a psychophysiologic central nervous 
system reaction on the basis that the disorder had not been 
aggravated in service.  In a January 1962 decision, the Board 
again denied the claim for service connection for a 
psychophysiologic central nervous system reaction, on the 
basis that it had existed before service and had not 
increased in severity during service.

In a November 1973 letter, a private physician stated that 
the moving party had reported a history of excessive 
sleepiness and episodes of falling asleep since 1952, when 
the episodes had occurred over a one-to-two week period.  The 
moving party reported that he had done well until 1954, when 
he had begun to fall asleep on the job while in the service.  
The physician opined that the moving party's symptomatology 
was consistent with a diagnosis of narcolepsy.  The physician 
stated that the condition had most likely begun in 1952 and 
had exhibited an episodic pattern since that time. In an 
October 1978 letter, the physician stated that the moving 
party had told him that he had initially presented a history 
of symptoms since age 15 while in the service so that the 
service department would believe that he had a definite 
problem.  The moving party reported that his symptoms had 
actually started while he was in service.

At an October 1978 hearing at the RO, the moving party 
testified that he had first started having his sleeping 
problem in 1954.

In a December 1978 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for sleeping sickness 
because the evidence presented did not establish a factual 
basis for determining that the moving party's sleeping 
sickness had its onset in service.

The additional evidence submitted since the RO's December 
1978 decision includes private clinical records dated from 
1973 to 1993, the transcript of the moving party's 1995 
hearing, and 1996 statements from three medical 
professionals.  Private clinical records reveal that the 
moving party received Ritalin for treatment of his sleeping 
symptoms from 1973 to 1993.

At his October 1995 hearing at the RO, the moving party 
testified that he had lied to the doctor in service that his 
sleeping problems had preexisted service because he had been 
afraid that his superiors would have followed through with 
their threats to have the moving party court-martialed for 
falling asleep on duty.  He stated that he later repeated the 
false history to a private physician in order to remain 
consistent.

In a February 1996 statement, a private internist noted that 
symptoms of narcolepsy began during the second decade, which 
coincided with the moving party's allegation that he first 
became ill during service.  The internist stated that the 
moving party's history had been reviewed.

In an April 1996 statement, a mental health researcher and 
neurology professor reported that emotional events were 
precipitating factors of narcolepsy.  The professor noted 
that, while one could not "vividly attribute" the moving 
party's treatment in the military as a predisposing factor, 
there was no doubt that traumatic events such as degrading 
assignments, low grade tasks, limited exposure, and 
inappropriate compensation had most probably precipitated his 
illness.  The professor stated that the moving party's 
medical history had been reviewed.

In December 1996, a private psychiatrist reported that the 
moving party exhibited signs and symptoms suggestive of 
narcolepsy, which was controlled with the aid of Ritalin.  
The psychiatrist noted that the history gathered indicated 
that the moving party's symptoms had started while he was in 
high school, but that they had not appeared to interfere with 
his ability to function at that time.  The psychiatrist 
further noted that the symptoms had worsened during the 
moving party's period of military duty and ultimately most 
likely had led to his discharge.  The psychiatrist stated 
that, during the moving party's short period of duty, he had 
been assigned to menial demeaning jobs and had not been 
afforded the opportunity to advance, which had had a 
traumatic impact on his self esteem and had contributed to 
the exacerbation and worsening of his narcolepsy.  The 
psychiatrist concluded that the stress and emotional letdown 
experienced while in the armed services had contributed 
greatly to the difficulties with narcolepsy. 

In May 1997, the Board found that new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for narcolepsy.   The case was remanded to 
the RO in May 1997 and February 1998 for additional 
development.  In a May 1998 rating decision, the RO awarded 
the moving party service connection for narcolepsy with an 
80% evaluation effective March 7, 1994, the day the RO 
received the moving party's request to reopen his previously 
denied claim.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In September 1998, the moving party's representative filed a 
statement indicating that it was the moving party's belief 
that over the years, dating back to the his original claim 
for service connection for narcolepsy, "a series of errors 
have been made that need to be corrected."  In March 1999, 
the RO requested the moving party and his representative to 
provide a basis for their belief that CUE existed in this 
case.  In a March 1999 reply, the moving party's 
representative cited to the recent allowance of this claim as 
the basis to find CUE.  Apparently, it was maintained that a 
finding that new and material evidence had been submitted 
also effectively "reversed" the September 1959 rating 
determination.  This "reversal" established "error" in the 
rating action and the Board decisions of August 1960 and 
January 1962.  In June 1999, the moving party also noted the 
allowance of this claim as the basis to find CUE.  

In September 1999, the Board notified the moving party that 
his motion for review of Board decision on August 1960 and 
January 1962 on the basis of CUE had been docketed.  He and 
his representative were provided copies of the regulations 
governing to CUE and provided 60 to file a brief or argument 
in support of his motion.  He and his representative were 
urged to review the regulations carefully.  In October 1999, 
the represented referred to the Board's use of a "flawed 
decision" as the basis to find CUE.  He stated that the 
Board's decision must be reversed because "the regulatory 
and statutory provisions at the time were incorrectly 
applied."  

As held by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The decision to allow the moving party's claim was clearly 
based on evidence that did not exist in either August 1960 or 
January 1962.  Such evidence can not be used to find CUE in 
Board decisions decided nearly forty years ago.  CUE must be 
instead based on the evidence that existed at that time.  The 
Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the moving party and his representative have 
failed completely to raise a legally sufficient claim of CUE, 
much less provide a basis to conclude that the previous Board 
decisions were clearly wrong.  An argument that the Board 
should have weighed or evaluated the evidence differently can 
not form the basis for a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3).  Likewise, a disagreement with a diagnosis 
entered by a medical professional does not constitute 
adjudicative error and can not form the basis for a challenge 
to a Board decision based on CUE.  38 C.F.R. § 20.1403(d)(1).  
Vague and non-specific statements that the regulatory and 
statutory provisions were incorrectly applied are 
insufficient to raise a valid claim of CUE.  38 C.F.R. 
§ 20.1404(b).  No authority is cited, and none exists, to 
support the argument that a finding that new and material 
evidence has been submitted to reopen a claim that was 
subject to a prior final determination establishes "error" 
in a prior final determination. 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or law, which would 
warrant a finding of CUE.  The contentions amount to a 
disagreement with the outcome of these decisions.  The moving 
party has not set forth any basis for a finding of error or 
any indication why the result of this decision would have 
been different but for an alleged error.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the Board's August 1960 and 
January 1962 decisions on the grounds of clear and 
unmistakable error is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


